DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 15 September 2020.  Claims 1-12 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants’ claim of priority to previously filed application PCT/JP2019/008443, filed 4 March 2019 and previously filed application JP2018-078266, filed 16 April 2018 is acknowledged.  Therefore the instant application is afforded a priority date of 16 April 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 1, include the steps of:
A user extraction device extracting users who are targets for performing advertisement distribution to user terminals, the user extraction device comprising: 
a visit history acquiring unit configured to acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas set in advance; 
a distribution result acquiring unit configured to acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed; 
a classification unit configured to classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information; 
a visit user extracting unit configured to extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information; 
a monitoring area extracting unit configured to extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas; and 
a distribution target extracting unit configured to identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as structural or computing elements performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-12 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-12 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of: 
acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas set in advance; acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed; classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information; extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information; extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas; and identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system expressed as a user extraction device to perform the steps of the claimed abstract idea.  The processor/device is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processors/servers, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [19] recites “advertisement distribution system 1 is configured to include a server 10, a position log management server 20, and an advertisement distribution server,” written description paragraph [25] recites “server 10 includes a visit history acquiring unit 11, a distribution result acquiring unit 12, a classification unit 13, a visit user extracting unit 14, a POI extracting unit 15 (monitoring area extracting unit), and a distribution target extracting unit,” written description paragraph [61] recites “server 10 described above, physically, may be configured as a computer device including a processor 1001, a memory 1002, a storage 1003, a communication device 1004, an input device 1005, an output device 1006, a bus,” written description paragraph [63] recites “function of the server 10 is realized as the processor 1001 performs an arithmetic operation by causing predetermined software (a program) to be read onto hardware such as the processor 1001, the memory 1002, and the like and controls communication using the communication device 1004 and data reading and/or data writing using the memory 1002 and the storage,” written description paragraph [71] recites “server 10 may be configured to include hardware such as a microprocessor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a programmable logic device (PLD), a field programmable gate array (FPGA), or the like.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-12 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations directed to monitoring first and second user visits to locations and calculating relevant statistics related to the visits.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-12 do not add more to the abstract idea of independent Claim 1 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) as included in Claim 1 is/are: 
a visit history acquiring unit configured to acquire visit history information…; 
a distribution result acquiring unit configured to acquire distribution result information…; 
a classification unit configured to classify the plurality of users to whom the advertisement has been distributed…; 
a visit user extracting unit configured to extract first visit users who have visited the monitoring area …; 
a monitoring area extracting unit configured to extract one or more specific monitoring areas from among the plurality of the monitoring areas …; and 
a distribution target extracting unit configured to identify users who have visited….
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structural elements are disclosed in the written description at least at paragraphs [63] to [71] while the processing algorithms are disclosed at least at paragraphs [48] to [55].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (20170193553).

	Claim 1:	Busch discloses a user extraction device extracting users who are targets for performing advertisement distribution to user terminals, the user extraction device comprising: 
a visit history acquiring unit configured to acquire visit history information including identification information used for identifying users who have visited a monitoring area for each of a plurality of monitoring areas set in advance ([342 “location information stored is analyzed to determine the types of businesses that the user of the mobile device typically visits, or visited. The stored location information stored in is compared to a database of business information and locations in order to determine specific businesses, or types of businesses frequented by the user of the mobile device,” 347]); 
a distribution result acquiring unit configured to acquire distribution result information representing whether or not a user has read advertisement information associated with an advertisement for each of a plurality of users to whom the advertisement has been distributed ([385 “data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user, or if the content induced the user of the mobile device to visit a particular business,”]); 
a classification unit configured to classify the plurality of users to whom the advertisement has been distributed into first users who have read the advertisement information associated with the advertisement and second users who have not read the advertisement information on the basis of the distribution result information ([206 “track the user of the mobile device after viewing an advertisement to determine if the user visits the business location or makes a purchase,” 382 “determined whether or not targeted content was previously sent to the device and, if so, how the user responded to the content. In some forms of the invention, it may be determined if targeted content or an advertisement is viewed on a webpage or map and whether the user subsequently calls or visits the associated business location,”385 “data sets received from a mobile device subsequent to content being displayed may also be analyzed in order to determine if the content was viewed or acted upon by the user, or if the content induced the user of the mobile device to visit a particular business,” 283 “number of visitors a particular business location received in a given period of time. The number of visitors all business locations associated with a particular advertiser received for a given period of time. The number of ad views, the number of visits prompted by ad views, and the number of sales prompted by ad views, 419, 420 “content producers or advertisers may be presented a map showing the common entrance and exit routes that their visitors take into and out of their complex, the stores that the customers visited immediately before and immediately after visiting the business location they visited that was associated with the targeted content, the locations where users were notified of targeted content, where the users viewed the targeted content, if the users ignored the targeted content, if the users saved the targeted content, the routes the users that received the targeted content were taking, the items purchased by specific visitors, the number of times that a particular visitor visited the business location associated with the targeted content,”]); 
a visit user extracting unit configured to extract first visit users who have visited the monitoring area among the first users and second visit users who have visited the monitoring area among the second users for each of the monitoring areas on the basis of the visit history information ([419-422]); 
a monitoring area extracting unit configured to extract one or more specific monitoring areas from among the plurality of the monitoring areas on the basis of the number of visits of the first visit users and the number of visits of the second visit users to each of the monitoring areas ([419-422]); and 
a distribution target extracting unit configured to identify users who have visited at least one of the one or more specific monitoring areas on the basis of the visit history information for the one or more specific monitoring areas and extracts the identified users as distribution targets for the advertisement ([195 “ target content based upon the history of content that the user has interacted with,” 354 “Content is sent to a mobile device based upon at least either current location information, historical location information, or anticipated location information. The likely or anticipated route that the user of the mobile device is currently taking may be based upon their current location information and the historical location information,” 417 “user interface is provided to content producers and advertisers,” 419, 420]).  

Claim 2:	Busch discloses the user extraction device according to claim 1, and Busch further discloses wherein the monitoring area extracting unit extracts the monitoring area having a higher ratio of the number of visits of the first visit users to the number of visits of the second visit users as the specific monitoring area with higher priority ([283 “number of ad views, the number of visits prompted by ad views, and the number of sales prompted by ad views,” 382 “providing conversion tracking to advertisers, retailers, or other content producers,” 383, 384 “producers of the targeted content so that they are able to analyze the effectiveness of the content and the associated sales numbers. They may then modify their advertisement campaigns in order to obtain improved conversion rates,” 385, 388]).  

Examiner’s Note
	While prior art has not been located which is combinable with cited to prior art Busch as applied to claims 1 and 2, the claims 3-12 are rejected under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Linden et al. (20160162913) at least [24], [52]-[55], [67]-[72]
See Milton et al. (20160247175) at least [98]-[100], [115], [119], and [124]-[137]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682